Citation Nr: 1206992	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the appellant's income is excessive for receipt of nonservice-connected death pension benefits effective August 1, 2008.  

2.  Entitlement to nonservice-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from September 1941 to December 1946.  The Veteran died in July 2007, and the Veteran's widow is the appellant in this matter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2008 decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) and the St. Paul, Minnesota, Pension Maintenance Center (PMC).  In the February 2008 decision, the RO granted nonservice-connected burial benefits in the amount of $600.00, and in the April 2008 decision, the PMC granted nonservice-connected death pension benefits from August 1, 2007 to July 31, 2008 and that the appellant's income was excessive for receipt of nonservice-connected death pension benefits effective from August 1, 2008.  

The issue of entitlement to nonservice-connected burial benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.  

2.  The appellant's countable annual family income for a surviving spouse with no dependents, minus unreimbursed medical expenses, exceeds the maximum annual pension rate (MAPR) for death pension benefits beginning August 1, 2008.  



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits beginning August 1, 2008, are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a denial of death pension benefits and any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As will be explained below, in this case, the law is dispositive, and eligibility for death pension benefits is precluded based upon the appellant's annual income which is excessive beyond the mandated law; therefore, eligibility for death pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

II.  Decision  

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2002 & Supp 201`); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2011).  

Basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2011).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503 1521; 38 C.F.R. §§ 3.3, 3.23(b) (2011).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  
In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, nor is the income of a child in the custody of the surviving spouse.  In fact, the surviving spouse's annual income includes the annual income of the surviving spouse and the Veteran's children in her custody.  38 C.F.R. § 3.23(d)(5).  Such incomes are therefore included as countable income.  

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718 ; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2011).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.  

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veteran's death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c).  

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  

Expenses of last illnesses, burials, and just debts may be excluded for purposes of calculating annual countable income to determine eligibility for improved death pension benefits.  These expenses specified in 38 C.F.R. § 3.272(h) may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  

As of December 1, 2006, the MAPR as to death pension for a surviving spouse without a dependent child was $7,329.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Five percent of this amount is $366 for purposes of medical expenses.

As of December 1, 2007, the MAPR as to death pension for a surviving spouse without a dependent child was $7329.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  Five percent of this amount is $375 for purposes of medical expenses.

Initially, the record reveals that the Veteran has the requisite wartime service, the appellant has the minimal net worth for pension, and the Veteran's death has been deemed to be nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  However, the RO's denial of death pension benefits was predicated on the surviving spouse's excessive income deemed greater than the MAPR, as of August 1, 2008.  

Records reflect that VA paid a burial allowance of $600.00 in February 2008.  The total cost of goods and services related to the funeral was $7,755.00, and was paid in full in July 2007.  See the August 2007 Application for Burial Benefits and February 2008 statement from Broussard's Mortuary.  Hence, the appellant can exclude $7155.00 ($7,755.00 minus $600.00 from VA) from countable income for incurred, unreimbursed funeral expenses from August 1, 2007, to July 31, 2008.  See 38 C.F.R. § 3.272(h).  

In the April 2008 decision, the PMC granted nonservice-connected death pension benefits, effective July 22, 2007, with a payment start date of August 1, 2007.  From August 1, 2007 to July 31, 2008, unreimbursed Medicare Part B premiums and expenses of last illness, burials, and just debts were deducted from the appellant's annual income for the 12-month annualization period in which they were paid.  Specifically, from August 1, 2007, to January 31, 2008, unreimbursed medical expenses in the amount of $578.00, and the last expenses paid for the Veteran (funeral and plot) in the amount of $7,155.00 were excluded from the appellant's countable income.  Applying these deductions to the appellant's countable income for that time period allowed her income to be within the maximum annual death pension rate of $7,329 (as of December 1, 2006) and $7,498 (effective December 1, 2007).  Similarly, from February 1, 2008, to July 31, 2008, unreimbursed medical expenses in the amount of $1,060.00 and the last expenses paid for the Veteran (funeral and plot) in the amount of $7,155.00 were excluded from the appellant's countable income.  Using these deductions towards the appellant's countable income for the stated period allowed her income to be within the maximum annual death pension rate of $7,498.  

As of August 1, 2008, the PMC determined that the appellant's annual income would be $13,540.00.  According to an April 2008 Compensation and Pension Award, the appellant received $1,128.40 per month in SSA benefits ($13,540 per year).  It was also reported that she would pay unreimbursed Medicare expenses in the amount of $1,060.00.  See the April 2008 Compensation and Pension Award.  As previously mentioned, medical expenses can only be deducted that are in excess of 5 percent of the MAPR.  The total medical expenses for the year ($1,060) subtracted from 5 percent of the December 1, 2007 MAPR ($375) is $685.  It was also noted that as of August 1, 2008, the 12-month annualization period for expenses relating to the Veteran's last illness (funeral and plot) will have expired and as such, would not be deducted from the appellant's annual countable income.  

Thus, for the period as of August 1, 2008, taking the surviving spouse's annual income ($13,540) and subtracting from this figure the allowable medical expenses ($685), yields a final annual countable income of $12,885.  The appellant's annual income exceeds the maximum annual death pension rate of $7,498, effective December 1, 2007.  Thus, as of August 1, 2008, the appellant is not entitled to VA death benefits due to excessive income.  

The Board notes that in the appellant's May 2008 notice of disagreement (NOD), a reference is made to the Veteran's son living with her because he cannot afford his own place and has a mental problem.  See the May 2008 NOD.  The record is silent as to whether the son is currently disabled and remains a dependent.  In addition, the appellant did not list him as a dependent on her August 2007 application for Dependency and Indemnity Compensation (DIC) benefits and failed to mention the son on her March 2009 substantive appeal.  Because the appellant has a duty to assist the VA in developing her claim and due to the fact that the appellant has not furthered her claim by submitting evidence to establish that she has a dependent, the Board has determined the appellant's annual income based upon her status as the Veteran's spouse alone, and has not included any dependents in the calculation for annual income.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street and the appellant has a duty to assist and cooperate with VA in developing evidence).  Furthermore, the appellant has not reported any additional medical expenses that would reduce her income below the limit of $7,498.00.  

The evidence of record shows that the appellant's reported countable income exceeds the statutory limits for entitlement to death pension benefits as of August 1, 2008.  The Board is very sympathetic to the appellant's loss and recognizes the Veteran's contributions to his country.  The Board is nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  The law passed by Congress specifically prohibits the payment of VA pension benefits to those whose countable income exceeds statutory limits.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Due to the fact that the appellant's countable income exceeds the statutory limits, she is not legally entitled to nonservice-connected death pension benefits as of August 1, 2008.  Thus, her claim must be denied.  



ORDER

Due to excessive income as of August 1, 2008, entitlement to nonservice-connected death pension benefits is denied.  


REMAND

By way of procedural background, the appellant filed an application for burial benefits in August 2007.  In a February 2008 decision, the RO granted burial benefits in the amount of $300.00 for funeral costs and $300.00 for cemetery/plot costs.  In a May 2008 notice of disagreement (NOD), the appellant expressed her disagreement on the "findings" of her appeal.  She stated that she was aware of VA paying for five funerals in "full."  The appellant also requested additional burial expenses in her March 2009 substantive appeal.  See the March 2009 VA Form 9.  

Based upon the evidence of record, the Board finds that the appellant has submitted a timely NOD with regards to the February 2008 decision; however, no statement of the case (SOC) was issued addressing this claim.  Consequently, the Board must remand this issue for the RO to issue a SOC and to give the appellant an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the appellant addressing the issue of entitlement to nonservice-connected burial benefits.  The appellant must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After conducting any additional development, readjudicate the claim currently on appeal. If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


